I dissent. I cannot concur in any opinion which deprives an accused of the right to meet the witnesses against him, face to face. The right of confrontation is the right of having the witness face to face with the accused in the tribunal having jurisdiction to permit the privilege of cross-examination — in the tribunal which determines defendant's guilt or innocence of the crime charged. The gradual deprivation of the accused *Page 565 
in criminal cases of constitutional rights, courts may not justify by thinly spun exceptions.
It has well been said that the right of confrontation is not granted by the Federal and state constitutions, but is a right secured by those constitutions.
Mere words, such as the following language from 14 Am. Jur. 891, do not warrant judicial repeal of this valuable right:
"The constitutional guaranty carries with it the exceptions to the common-law principle which it embodies. It has even been suggested that the exceptions are not static, but may be enlarged from time to time if there is no material departure from the reason of the general rule."
BLAKE, J., concurs with MILLARD, J.